Title: From George Washington to John Hancock, 18 December 1775
From: Washington, George
To: Hancock, John



Sir
Cambridge 18th December 1775

Captain Manly of the Lee armed Schooner took & Sent into Beverly the sloop Betsey, A. Atkinson Master, She is an armed vessell, dispatchd by Lord Dunmore with Indian Corn, Potatoes & Oats for the Army in Boston—the paquetts of Letters found on board I have the honour to send you with this, by Captain James Chambers, they being of So Much importance that I do not think, it woud be prudent, to trust them by a Common express.
As Lord Dunmores Schemes are fully Laid open in these Letters, I need not point out to the Congress, the necessity there is, of a vigorous exertion being adopted by them, to disposses his Lordship of the Strong hold he has got in Virginia, I do not mean to dictate, but I am Sure they will pardon me for giveing them freely my oppinion, which is, that the fate of America a good deal depends, on his being obliged to evacuate Norfolk this Winter, or not—I have Kirkland well Secured, and think I will Send him to you for examination—by Most of the Letters relative to him, he is a dangerous fellow—John Stewarts Letters and papers are of a very interesting nature—Governor Tonyn’s & Many other Letters from Augustine Shew the weakness of the place, at the Same time, of what vast Consequence it woud be for us, to possess ourselves of it, & the great quantity of Amunition Contained in the Fort; indeed these papers are of So great Consequence, that I think this, but little inferior to any prize, our famous Manly, has taken.

We now work at our ease on Leechmores hill, on discovering our party there yesterday Morning, the ship which Lay opposite, began a Cannonade, to which Mount Horam added Some Shells, one of our men was wounded; we fired a few Shot from two eighteen pounders which are placed on Coble hill, and Soon obliged the Ship to Shift her Station—She now lyes in the Ferry way—and except a few shells from the Mount in Boston, (which do no execution), we have no interuption in prosecuting our works, which will, in a very Short time be Completed, when that is done—when we have powder to Sport with—I think, if the Congress resolve on the execution of the proposal made, relative to the town of Boston—it Can be done.
I have Sent a Letter in, this day to General How, of which, a Copy goes herewith—My reason for pointing out Brigadier Gen. Prescot as the object who is to Suffer Mr Allens fate, is that by Letters from General Schuyler, & Copies of Letters from General Montgomery to Schuyler, I Am given to understand that Prescot is the Cause of Allens Sufferings—I thought it best to be decisive, on the occasion, as did the Generals whom I consulted thereon.
the returns for men inlisted Since my Last amount to about 1800 making in the whole 7140, the Militia that are come in—both from this Province & New Hampshire are very fine looking men, & go thro’ their duty with great alacrity, the dispatch made, both by the people in marching, & by the Legislative powers in Complying with my requisition, has given me infinit Satisfaction.
Your Letter of the 8th instant with the explanatory resolve respecting my Calling forth the Militia & minute men is Come to hand to which I shall pay all due attention—you have removed all the difficulties which I Labourd under about the two Battalions of Marines—I Shall obey the orders of Congress in Looking out for proper officers to Comand that Corps—I make no doubt but when the money arrives to pay of the Arrears, & the months advance, that it will be a great encouragement for the men to Inlist.
Inclosed is a Letter I Lately received from Mr James Lovell, his Case is truely pityable I wish Some mode Coud be fallen upon to relieve him from the cruel Situation he is now in—I am

Sensible of the impropriety of exchangeing a Soldier for a Citizen, but there is Something So cruelly distressing in regard to this gentleman that I dare Say you will take it under your Consideration, I am with great respect Sir Your most Ob. H. St

Go: Washington

